DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,454,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
3. 	Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for broadcasting emergency alert message. 
The independent claims 1, 3, 5 and 7, each recites, inter alia, the emergency alert message including a message identifier (ID) for identifying the emergency alert message and a service ID identifying a service related to the emergency alert message, the physical layer processing further includes: encoding data in each data pipe; bit interleaving the encoded data in each data pipe; and time interleaving the bit interleaved data in each data pipe according to a first mode or a second mode, and transmitting the 
The emergency alert message including a message identifier (ID) for identifying the emergency alert message and a service ID identifying a service related to the emergency alert message, and the physical layer signaling including signaling information for the data pipe that carries the emergency alert message is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the recited limitations. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the Arguments/Remarks filed 01/26/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070004377, Medford et al. disclose Emergency alert systems and methods.

US 20020160745, Wang disclose Method and system for location-aware wireless mobile devices including mobile user network message interfaces and protocol.
3GPP TS 13.167, version 12.0.0 disclose IP Multimedia Subsystem (IMS) emergency sessions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413